Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Claims 1-11, 13-14 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jiawei Huang (Reg. No. 43,330) on 3/24/25.
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Currently amended) A method for managing a software service, suitable for operating in a software service system comprising a service manager, the service manager managing an existing software service in the software service system, and the method comprising: obtaining a first service deployment descriptor of a new software service by the service manager, wherein a format of the first service deployment descriptor is the same as a format of a second service deployment descriptor of the existing software service; defining a data exchange mechanism between the new software service and the existing software service according to the first service deployment descriptor of the new software service by the service manager; and exchanging data with the new software service according to the data exchange mechanism by the existing ; wherein the first service deployment descriptor of the new software service comprises a name of the existing software service and a specific version of a specific service API, wherein the specific version is provided by the existing software service and to be accessed by the new software service. 
 
2. (Original) The method according to claim 1, wherein the first service deployment descriptor of the new software service comprises at least one of a name and an identity of the new software service. 
 
3. (Original) The method according to claim 1, wherein the first service deployment descriptor of the new software service comprises an output port of the new software service and an operation resource requirement of the new software service. 
 
4. (Original) The method according to claim 3, further comprising: calling a hardware resource corresponding to the operation resource requirement of the new software service by the service manager from at least one server for use by the new software service. 

5. (Original) The method according to claim 1, wherein the first service deployment descriptor of the new software service comprises a first service description of a first service application programming interface (API) of the new software service. 

6. (Original) The method according to claim 5, wherein the first service description of the first service API comprises a first data type of a first version of the first service API. 
 
7. (Original) The method according to claim 6, wherein the first data type comprises input parameter information and output parameter information of the first version of the first service API. 
 
8. (Original) The method according to claim 7, wherein the data exchange mechanism comprises: providing an input parameter to the first version of the first service API according to the input parameter information of the first data type by the existing software service when the existing software service intends to access the first version of the first service API; and returning an output parameter corresponding to the output parameter information by the first version of the first service API to the existing software service according to the input parameter provided by the existing software service. 
 
9. (Original) The method according to claim 6, wherein the service description of the first service API further comprises a second data type of a second version of the first service API. 
 

 
11. (Original) The method according to claim 1, wherein the first service deployment descriptor of the new software service comprises a call description used for calling the existing software service. 
 
12. (Cancelled). 
 
13. (Currently Amended) The method according to claim 1, wherein the data exchange mechanism comprises: accessing the specific version of the specific service API of the existing software service according to the call description by the new software service. 
 
14. (Currently amended) A server, on which a service manager is operated, the service manager managing an existing software service in a software service system, and the server comprising: a storage circuit, comprising a plurality of modules; and a processor, coupled to the storage circuit, and accessing the plurality of modules to perform the following steps: operating the service manager to obtain a first service deployment descriptor of a new software service, wherein a format of the first service deployment descriptor is the same as a format of a second service  by the existing software service; wherein the first service deployment descriptor of the new software service comprises a name of the existing software service and a specific version of a specific service API, wherein the specific version is provided by the existing software service and to be accessed by the new software service.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest operating the service manager to define a data exchange mechanism between the new software service and the existing software service according to the first service deployment descriptor of the new software service, controlling the existing software service to exchange data with the new software service according to the data exchange mechanism, wherein the first service deployment descriptor of the new software service comprises a name of the existing software service and a specific version of a specific service API, wherein the specific version is provided by the existing software service and to be accessed by the new software service in light of other features described in independent claims 1, and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
April 11, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447